Citation Nr: 9914736	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1959 to July 
1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

In a decision of March 1997, the Board denied the issues set 
forth on the title page.  The veteran subsequently appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 1998, the Court 
issued an order vacating the Board's decision, and remanding 
the issues to the Board for readjudication.  

The Court noted that the United States Court of Appeals for 
the Federal Circuit had recently invalidated the criteria for 
determining the materiality of newly submitted evidence in 
Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  
Consequently, the Court held that a remand was required so 
the Board could apply the principles set forth in Hodge to 
the question of whether new and material evidence had been 
presented to reopen the claim for service connection for a 
bilateral foot disorder.  The Court also held that, with 
respect to the issue of whether new and material evidence had 
been presented to reopen a claim for service connection for a 
lung disorder, a remand was required for the purpose of 
having the Board provide a clear analysis and complete 
explanation of the reasons and bases for its determination 
concerning the materiality of the newly submitted evidence 
pertaining to a lung disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral foot 
disorder in decisions of November 1974 and October 1990, and 
the veteran did not appeal either decision.  

2.  The additional evidence presented since October 1990 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a bilateral foot disorder.

3.  The RO denied service connection for a lung disorder in a 
decision of November 1974, and the veteran did not perfect an 
appeal.  

4.  The additional evidence presented since November 1974 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a lung disorder.


CONCLUSIONS OF LAW

1.  The decision of October 1990 which denied service 
connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The additional evidence presented since October 1990 is 
not new and material, and the claim for service connection 
for a bilateral foot disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The decision of November 1974 which denied service 
connection for a lung disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

4.  The additional evidence presented since November 1974 is 
not new and material, and the claim for service connection 
for a lung disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Bilateral Foot Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or bronchiectasis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A preexisting 
disease or injury will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability during 
service is due to the natural progress of the disease. See 
38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (1998).  Temporary or intermittent flare-ups 
during service of a pre-existing injury of disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for a 
bilateral foot disorder.  He asserts that he was treated for 
a bilateral foot disorder on several occasions during 
service, and that he continues to have problems with his 
bilateral foot disorder.

The Board notes that the veteran's claim for service 
connection for a bilateral foot disorder was previously 
considered and denied by the RO in November 1974, and the 
veteran did not perfect an appeal.  Subsequently, the veteran 
requested that the claim be reopened.  In October 1990, the 
RO advised the veteran that his claim had previously been 
denied and that he had not submitted any new and material 
evidence to reopen that claim.  During a hearing held in 
November 1990, the veteran indicated that he would not appeal 
that decision, and it subsequently became final.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The evidence which was of record at the time of the prior 
denials included the veteran's service medical records.  The 
report of a medical examination conducted on September 16, 
1959, for the purpose of the veteran's enlistment shows that 
clinical evaluation of the feet revealed moderate bilateral 
pes planus.  

A service medical record dated September 28, 1959, shows that 
the veteran was found to have a bilateral congenital deformed 
feet.  He was referred to orthopedics for evaluation for arch 
supports.  A record from the orthopedic clinic dated 
September 29, 1959, shows that the veteran had accessory 
navicular bones in both feet and that no treatment was 
indicated.  A record dated September 30, 1959, shows that it 
was stated that the veteran needed a pes planus orthopedic 
device.  A service medical record dated October 5, 1959, 
shows that the veteran again complained about his feet.  He 
said that he could not walk without his feet hurting very 
badly.  He was referred to the orthopedic clinic for a 
profile.  A record from the orthopedic clinic dated October 
26, 1959, shows that the veteran probably had an accessory 
navicular.  His symptoms were resolving.  A record dated in 
February 1960 shows that the veteran had painful feet when 
marching.  He was referred to a podiatry clinic.  

The report of medical history given by the veteran in June 
1962 for the purpose of his separation from service shows 
that he checked a box indicating that he had a history of 
foot trouble.  It was noted that this referred to a 
protruding bone in the right foot, and it was also noted that 
he occasionally got a cramp.  The report of a medical 
examination conducted in June 1962 shows that clinical 
evaluation of the feet was normal.  

The previously considered evidence also included the report 
of an examination conducted by the VA in October 1974.  The 
report shows that the veteran complained of having swelling 
of the feet and legs.  He reportedly had some type of 
congenital malformation of the feet which allowed the bones 
to protrude on the inner sides just above the arch.  He said 
that he could not wear arch supports because they caused 
blisters.  He also said that his feet hurt him constantly.  
He reportedly walked quite well.  There was bony prominence 
in that area of the foot.  The pertinent diagnosis was 
congenital malformation of both feet, symptomatic.  The 
examiner did not give an opinion as to whether or not the 
disorder had increased in severity as a result of the 
veteran's period of service.

Finally, the previously considered evidence included a VA 
medical treatment record dated in July 1990 which shows that 
the veteran gave a history of hurting his feet in service.  
The diagnosis was degenerative joint disease right foot.  The 
record does not contain a medical opinion as to the cause or 
date of onset of the degenerative joint disease, and did not 
contain an opinion as to whether it was related to the 
veteran's service.  

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  In the present case, the most 
recent decision which denied the veteran's claim on any basis 
was the decision in October 1990.

The additional evidence which has been presented since 
October 1990 includes lay statements dated in October and 
November 1990, including one from the veteran's wife, which 
is to the effect that the veteran's feet broke down during 
service because he did not have correctly fitted boots.  

The report of a general medical examination conducted by the 
VA in May 1992 shows that the veteran gave a history of 
hurting his feet and legs during basic training while 
marching and carrying a pack.  Following examination, the 
diagnosis was pes planus.  The report does not contain any 
medical opinion regarding the etiology or date of onset of 
the disorder, or whether the disorder permanently increased 
in severity during service.  

A lay statement received in December 1993 is to the effect 
that the person making the statement grew up with the veteran 
and knew that the veteran was in good physical condition 
before service, but had a problem with his feet after being 
discharged from service.

A medical record from Victoria Pardue, D.O., dated in May 
1994, shows that the veteran had some swelling in the lower 
extremities around the ankles and the feet which may have 
been secondary to arthritic problems.  The record does not 
contain any mention of the veteran's period of service.  

A note from Floyd L. Waters, M.D., dated in May 1975 and 
received in May 1995 reflects that the veteran had reported 
complaints of pain in both legs, and that he had been treated 
for hypertension.  The note also does not contain any mention 
of the veteran's period of service.  

The veteran and his wife testified during a hearing held in 
May 1995.  He asserted that his pre-existing pes planus had 
been aggravated by service.  He stated that before service he 
did not have any problems with pain in the feet or legs.  He 
reported that he first had those problems starting about 
twelve days into basic training.  He said that he feet hurt 
and swelled, and that his legs and feet got cramps.  He 
reported that he was treated by Dr. Waters in 1975, and that 
he had also previously gone to another doctor named A. L. 
Fountain, but those records could not be found.  He said that 
he still had the symptoms that began in service.  The 
veteran's wife said that the veteran never had any problems 
with his feet before service, but that his feet were pretty 
well broken down after service.  He said that you could see 
the arches and bones sticking out to the side, and the 
veteran complained a lot about his feet.

The Board notes that the testimony by the veteran that he 
aggravated his bilateral foot disorder in service is 
cumulative with respect to the previously considered 
evidence.  The veteran's testimony essentially duplicates the 
history which was recorded in the July 1990 VA medical record 
which was previously considered.  The Board further notes 
that the veteran, his wife, and the persons giving lay 
statements are not qualified to give a medical opinion as to 
the etiology of the current symptoms or as to whether there 
was permanent aggravation of the disorder during service.  
The Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Similarly, the additional medical evidence which has been 
presented is not material as it does not contain any medical 
opinion which supports the veteran's claim that his bilateral 
foot disorder was aggravated by service.  The fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the Board finds that, although several additional 
items of evidence have been presented since the prior denial, 
the evidence is not material as it does not provide support 
for the contention that the veteran's bilateral foot disorder 
increased in severity during his period of service.  In light 
of the absence of competent medical evidence demonstrating 
aggravation of a pre-existing foot disorder in service, the 
Board finds that the additional evidence which has been 
presented is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For this 
reason, the Board concludes that the additional evidence 
presented since October 1990 is not new and material, and the 
claim for service connection for a bilateral foot disorder 
has not been reopened.  Accordingly, the decision of October 
1990 which denied service connection for a bilateral foot 
disorder remains final.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Lung Disorder.

The veteran contends that his claim for service connection 
for a lung disorder should be reopened and granted.  He 
asserts that he was treated for a lung disorder in service, 
and that he continues to have problems with his lungs.

The Board notes that the veteran's claim for service 
connection for a lung disorder was previously considered and 
denied by the RO in November 1974, and the veteran did not 
perfect an appeal.

The evidence which was of record at the time of the prior 
denial included the veteran's service medical records.  A 
service medical record dated in October 1959 shows that the 
veteran was in the hospital or infirmary for four days for 
treatment of an undifferentiated upper respiratory disease, 
acute, organism undetermined.  Similarly, a service medical 
record dated in November 1961 shows that the veteran was 
treated in the hospital or infirmary for 8 days for 
bronchopneumonia, left lower lobe, cause undetermined.  

The report of a medical history given by the veteran in June 
1962 for the purpose of his separation from service shows 
that he denied having asthma, shortness of breath, pain in 
the chest, or a chronic cough.  The report of a medical 
examination conducted in June 1962 shows that clinical 
evaluation of the lungs and chest was normal.  A chest x-ray 
was interpreted as being within normal limits.  

The previously considered evidence also included the report 
of an examination conducted by the VA in October 1974 which 
shows that the veteran complained of having trouble 
breathing.  He said that he periodically had attacks of 
coughing which had been catalogued as an asthmatic disorder 
of some sort for which he took medications.  He said that the 
problem mainly occurred at night.  On examination, breath 
sounds were normal.  There were no rales.  A chest x-ray was 
negative for abnormality.  The diagnoses included bronchial 
asthma.  

In the rating decision of November 1974, the RO concluded 
that service connection for a lung disorder must be denied 
because a lung disorder had not been shown on the most recent 
examination.   The veteran was notified of that decision and 
his appellate rights by letter dated later in November 1974 , 
but he did not perfect an appeal.

In February 1995, the veteran requested that his claim be 
reopened.  The Board has noted that in August 1995 a hearing 
officer at the RO determined that the veteran's claim for 
service connection for a lung disorder had been reopened and 
was well-grounded.  The Board, however, has a duty to make 
its own determinations as to whether the claim has been 
reopened and whether it is well-grounded.  

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  In the present case, the most 
recent decision which denied the veteran's claim on any basis 
was the decision in November 1974.

The additional evidence which has been presented since 
November 1974 includes VA medical treatment records such as a 
July 1994 chest x-ray report which shows that there was no 
active disease process, but there was COPD and an old 
granulomatous process involving both lungs.  A January 1995 
chest x-ray was interpreted as showing that the lungs were 
within normal limits.  

The veteran testified regarding his claim for service 
connection for a lung disorder during a hearing held in May 
1995.  He stated that he had been treated in service for 
pneumonia, and that he was currently being treated for 
emphysema.  He said that his doctors had not told him that 
the current emphysema was related to service, but that he 
thought it was related because he started having problems 
with his lungs in service and the problems had continued 
since then.  The problems reportedly included getting colds 
easily and being bothered by dust and smoke.  The veteran 
said that his first post service treatment for a lung 
disorder was in 1962.  

The Board notes that at the time of the prior denial, there 
was evidence of treatment in service for a disorder affecting 
the lungs, but there was no evidence of a current lung 
disorder other than the diagnosis in the VA examination which 
was based solely on the history given by the veteran and 
which was not supported by any objective findings.  There was 
also no competent evidence linking the claimed lung disorder 
to service.  The Board finds that, although a new item of 
evidence has been presented since the prior denial showing 
that the veteran currently has a disorder of the lungs 
(diagnosed as COPD and old granulomatous changes), there is 
still no evidence which is material with respect to the issue 
of whether the veteran's current lung disorder is related to 
his service.  Regarding the veteran's own statements in which 
he relates his current lung disorder to service, the Board 
notes that the veteran is not qualified to give a medical 
opinion as to the etiology of the current symptoms.  In light 
of the lack of medical evidence providing a link between any 
current a lung disorder and the veteran's period of service, 
the Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For this reason, the Board 
concludes that the additional evidence presented since 
November 1974 is not new and material, and the claim for 
service connection for a lung disorder has not been reopened.  
Accordingly, the decision of November 1974 which denied 
service connection for a lung disorder remains final.


ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for a bilateral foot disorder 
, the benefit sought on appeal is denied.

New and material evidence not having been presented to reopen 
a claim for service connection for a lung disorder, the 
benefit sought on appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

